DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brinkmann (EP3375953) in view of Rowell (5579866) in view of Bulley (20040040786).
Regarding claim 4 Brinkmann discloses a first landing beam (see below) having a first landing beam support connector, connected to a first connector end thereof, the first landing beam support connector having a first support plate, as best seen in the marked-up figure below, connected thereto, the first support plate having a first rosette connector portion 40 shaped to be complementary to a first rosette attachment connector 14, mounted on a first tower leg 12; and  

    PNG
    media_image1.png
    1045
    1106
    media_image1.png
    Greyscale
 
the first rosette connector portion and the first rosette attachment connector being connected together by pin 46, the pin being removable to permit separation of the first tower leg from the first landing beam, but fails to disclose the connector portion and attachment connector being connected together by a pair of tethered pins and a building support connector.
Rowell teaches the utility of a connection portion, and attachment connector 30, being connected together by a tethered pin 36, as best seen in Figures 1 and 2, and as 
Bulley teaches the utility of an apparatus having a building support connector 20, as recited in paragraph [0013] and as best seen in Figures 1 and 5.  The use of a building support connector is to brace the scaffolding directly to a wall preventing movement of the scaffold when in use.   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the pin of Brinkmann with a pair of tethered pins as taught by Rowell so as to prevent the locking pins from being lost or removed and to provide a building support connector as taught by Bulley so as to brace the scaffolding directly to a wall preventing movement of the scaffold when in use.    
Regarding claim 5 Brinkmann discloses a second connector end spaced apart from the first connector end; 
a second landing beam support connector connected to the second connector end; 
a second support plate being connected to the second landing beam support connector, 

November 24, 2020 the second rosette connector portion and the second rosette attachment connector being connected together by a second pin the second pin being removable to permit separation of the second tower leg from the first landing beam, as best seen in Figure 2, but fails to disclose the second connector portion and second attachment connector being connected together by a second pair of tethered pins. 
Rowell teaches the utility of a connection portion, and attachment connector 30, being connected being connected together by a tethered pin 36, as best seen in Figures 1 and 2, and as recited in column 4, lines 21-29. It would have further been obvious to provide an additional tether pin to be inserted into the aperture shown at the opposite end of the connector 30 therefore providing a pair of tethered pins to provide an additional security to the connection portion.  It has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art.    The use of tether pins are used in the art to prevent the locking pins from being lost or removed.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the pin of Brinkmann with a pair of tethered pins as taught by Rowell so as to prevent the locking pins from being lost or removed.


    PNG
    media_image2.png
    528
    870
    media_image2.png
    Greyscale

Regarding claim 6 Brinkmann discloses a second landing beam having a third landing beam support connector connected to a first connector end thereof, the third landing beam support connector having a third support plate connected thereto, the third support plate having a third rosette connector portion shaped to be complementary to a third rosette attachment connector mounted on a third tower leg 12’; and the third rosette connector portion and the third rosette attachment connector being connected together by a pin, the pin being removable to permit separation of the third tower leg from the second landing beam, as best seen in Figure 9 below, but fails to disclose the third connector portion and third attachment connector being connected together by a pair of tethered pins. 
Rowell teaches the utility of a connection portion, and attachment connector 30, being connected being connected together by a tethered pin 36, as best seen in Figures 1 and 2, and as recited in column 4, lines 21-29. It would have further been obvious to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the pin of Brinkmann with a pair of tethered pins as taught by Rowell so as to prevent the locking pins from being lost or removed.
Regarding claim 7 Brinkmann discloses a second connector end spaced apart from the first connector end of the second landing beam; 
a fourth landing beam support connector connected to the second connector end of the second landing beam; 
a fourth support plate being connected to the fourth landing beam support connector, 
the fourth support plate having a fourth rosette connector portion shaped to be complementary to a fourth rosette attachment connector mounted on a fourth tower leg 112’; and 
the fourth rosette connector portion and the fourth rosette attachment connector being connected together by a pin, the pin3Serial No.: US 16/035,763 Attorney Docket No.: EQUI-001-USNovember 24, 2020being removable to permit separation of the fourth tower leg from the second landing beam, but fails to disclose the fourth connector portion and fourth attachment connector being connected together by a pair of tethered pins. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the pin of Brinkmann with a pair of tethered pins as taught by Rowell so as to prevent the locking pins from being lost or removed.

    PNG
    media_image3.png
    841
    633
    media_image3.png
    Greyscale
  
Regarding claim  8 Brinkmann discloses in which the second, third and fourth rosette connector portions 40, are shaped to permit location of the second, third and fourth pins therein, the pins being removably connected to the respective second, third and fourth rosette attachment connectors, but fails to disclose pins being a pair of tethered pins. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the pins of Brinkmann with pairs of tethered pins as taught by Rowell so as to prevent the locking pins from being lost or removed.
Regarding claim 9 Brinkmann discloses at least one first strut member 96, for connecting the first landing beam to the second landing beam, as best seen in Figure 9. 
Regarding claim 11 Brinkmann discloses a landing deck 94 mountable on top of the first and second landing beams, as best seen in Figure 10.
  
Regarding claim 12 Brinkmann discloses a third landing beam, as best seen in the marked-up figure below, having a fifth landing beam support connector connected to a first connector end thereof, the fifth landing beam support connector having a fifth support plate connected thereto, the fifth support plate having a fifth rosette connector portion shaped to be complementary to a fifth rosette attachment connector mounted on a fifth tower leg; the fifth rosette connector portion and the fifth rosette 
Rowell teaches the utility of a connection portion, and attachment connector 30, being connected being connected together by a tethered pin 36, as best seen in Figures 1 and 2, and as recited in column 4, lines 21-29. It would have further been obvious to provide an additional tether pin to be inserted into the aperture at the opposite end of the connector 30 therefore providing a pair of tethered pins to provide an additional security to the connection portion.  It has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art.    The use of tether pins are used in the art to prevent the locking pins from being lost or removed. The use of tether pins are used in the art to prevent the locking pins from being lost or removed.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the pin of Brinkmann with a pair of tethered pins as taught by Rowell so as to prevent the locking pins from being lost or removed.  
Regarding claim 13 Brinkmann discloses a second connector end spaced apart from the first connector end of the third landing beam, as best seen in the marked-up figure below; a sixth landing beam support connector connected to the second connector end of the third landing beam; a sixth support plate being connected to the sixth landing beam support connector, the sixth support plate having a sixth rosette 
Rowell teaches the utility of a connection portion, and attachment connector 30, being connected being connected together by a tethered pin 36, as best seen in Figures 1 and 2, and as recited in column 4, lines 21-29. It would have further been obvious to provide an additional tether pin to be inserted into the aperture at the opposite end of the connector 30 therefore providing a pair of tethered pins to provide an additional security to the connection portion.  It has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art.    The use of tether pins are used in the art to prevent the locking pins from being lost or removed. The use of tether pins are used in the art to prevent the locking pins from being lost or removed.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the pin of Brinkmann with a pair of tethered pins as taught by Rowell so as to prevent the locking pins from being lost or removed.
Regarding claim 14 Brinkmann discloses at least one second strut member for connecting the second landing beam to the third landing beam, as best seen in the 
    PNG
    media_image4.png
    841
    633
    media_image4.png
    Greyscale

Regarding claim 15 Brinkmann discloses a first landing beam having first and second landing beam support connectors connected to respective first and second spaced apart connector ends, the first and second landing beam support connectors having first and second support plates connected respectively thereto, the first and 
 5Serial No.: US 16/035,763 Attorney Docket No.: EQUI-001-US November 24, 2020 
    PNG
    media_image5.png
    528
    870
    media_image5.png
    Greyscale

a second landing beam having third and fourth landing beam support connectors connected to respective first and second spaced apart connector ends, the third and fourth landing beam support connectors having third and fourth support plates connected respectively thereto, the third and fourth support plates having third and fourth rosette connector portions shaped to be complementary to third and fourth rosette attachment connectors mounted on respective third and fourth tower legs; the third and fourth rosette connector portions and the third and fourth rosette attachment  
    PNG
    media_image3.png
    841
    633
    media_image3.png
    Greyscale
 
a third landing beam having a fifth and sixth landing beam support connectors connected to respective first and second spaced apart connector ends, the fifth and sixth landing beam support connectors having fifth and sixth support plates connected respectively thereto, the fifth and sixth support plates having fifth and sixth rosette 
the pins 46, being removable to permit separation of the tower legs 12, from the landing beams, but fails to disclose the connector portions and the attachment connectors being connected together by respective pairs of tethered pins and a building support connector.  
Rowell teaches the utility of a connection portion, and attachment connector 30, being connected being connected together by a tethered pin 36, as best seen in Figures 1 and 2, and as recited in column 4, lines 21-29. It would have further been obvious to provide an additional tether pin to be inserted into the aperture at the opposite end of the connector 30 therefore providing a pair of tethered pins to provide an additional security to the connection portion.  It has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art.    The use of tether pins are used in the art to prevent the locking pins from being lost or removed.
Bulley teaches the utility of an apparatus having a building support connector 20, as recited in paragraph [0013] and as best seen in Figures 1 and 5.  The use of a building support connector is to brace the scaffolding directly to a wall preventing movement of the scaffold when in use.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the pin of Brinkmann with a pair of tethered pins as taught by Rowell so as to prevent the locking pins from being lost or 
Regarding claim 16 Brinkmann discloses at least one first strut member 96, for connecting the first landing beam to the second landing beam, as best seen in Figure 9.  
Regarding claim 18 Brinkmann discloses at least one second strut member for connecting (via connecting components) the second landing beam to the third landing beam.

    PNG
    media_image4.png
    841
    633
    media_image4.png
    Greyscale
 
Regarding claim 19 Brinkmann discloses a landing deck 94, mountable on top of the first and second landing beams, as best seen in Figure 10.  
Regarding claim 20 Brinkmann discloses each of the support plates is square channel shaped and include a concave rosette connector portion for complementary fitting to the rosette attachment connectors 14, as best seen in Figure 3.

Response to Arguments
Applicant's arguments filed 9/30/21 have been fully considered but they are not persuasive. The applicant’s attention is drawn to page 11 of the remarks.  The applicant states that independent claims 4 and 15 recite subject matter that is novel over the Brinkmann reference.  The examiner notes that as advanced above the Brinkmann reference discloses an apparatus having landing beams, landing beam support connectors, support plates, rosette connector portions, rosette attachment connectors and tower legs but fails to disclose the limitation of a building support.  The Bulley reference teaches the utility of a scaffolding having a building support connector 20 for connecting the apparatus to a building structure so as to brace the scaffolding directly to a wall preventing movement of the scaffold when in use.  The applicant states that the Bully reference does not disclose the building support connector connected to a landing beam.  The examiner would like to note that the applicant has not specifically claimed this limitation only that building support connector is “located for connecting”.  
The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30th, 2022. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571 270 5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CANDACE L BRADFORD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634